             Case 2:19-cv-01421-JCM-BNW Document 12 Filed 09/09/19 Page 1 of 3



 1   JENNIFER BERGH
     Nevada Bar No. 14480
 2   QUILLING SELANDER LOWNDS
 3   WINSLETT & MOSER, P.C.
     6900 N. Dallas Parkway, Suite 800
 4   Plano, Texas 75024
     Telephone: (214) 560-5460
 5   Facsimile: (214) 871-2111
     jbergh@qslwm.com
 6
     COUNSEL FOR TRANS UNION LLC
 7
     **Designated Attorney for Personal Service**
 8   Trevor Waite, Esq.
     Nevada Bar No.: 13779
 9   6605 Grand Montecito Parkway, Suite 200
     Las Vegas, Nevada 89149
10

11                             IN THE UNITED STATES DISTRICT COURT

12                                    FOR THE DISTRICT OF NEVADA
13
     TETYANA SERHIYENKO,                                       Case No. 2:19-cv-01421-JCM-BNW
14
                               Plaintiff,                      JOINT STIPULATION AND ORDER
15                                                             EXTENDING DEFENDANT TRANS
     v.                                                        UNION LLC’S TIME TO FILE AN
16                                                             ANSWER OR OTHERWISE
     EQUIFAX INFORMATION SERVICES LLC,                         RESPOND TO PLAINTIFF’S
17   EXPERIAN INFORMATION SOLUTIONS, INC.,                     COMPLAINT
     and TRANS UNION LLC,
18                                                             (FIRST REQUEST)
                                Defendants.
19

20

21               Plaintiff Tetyana Serhiyenko (“Plaintiff”), and Defendant Trans Union LLC (“Trans

22   Union”), by and through their respective counsel, file this Joint Stipulation Extending Defendant

23   Trans Union’s Time to Respond to Plaintiff’s Complaint.

24               On August 16, 2019, Plaintiff filed her Complaint. On August 19, 2019, Trans Union was

25   served with Plaintiff’s Complaint. The current deadline for Trans Union to answer or otherwise

26   respond to Plaintiff’s Complaint is September 9, 2019.

27

28

                                                                                                     1
     3964518.1
             Case 2:19-cv-01421-JCM-BNW Document 12 Filed 09/09/19 Page 2 of 3



 1               Trans Union requires additional time to investigate, locate and assemble documents

 2   relating to Plaintiff’s claims. In addition, Trans Union’s counsel will need additional time to

 3   review the documents and respond to the allegations in Plaintiff’s Complaint.

 4               Plaintiff has agreed to extend the deadline in which Trans Union has to answer or

 5   otherwise respond to Plaintiff’s Complaint up to and including September 30, 2019. This is the

 6   first stipulation for extension of time for Trans Union to respond to Plaintiff’s Complaint.

 7
     Dated this 9th day of September 2019.
 8
                                               QUILLING SELANDER LOWNDS
 9                                              WINSLETT & MOSER, P.C.
10
                                               /s/ Jennifer Bergh
11                                             Jennifer Bergh
                                               Nevada Bar No. 14480
12                                             6900 N. Dallas Parkway, Suite 800
                                               Plano, Texas 75024
13                                             Telephone: (214) 560-5460
                                               Facsimile: (214) 871-2111
14                                             jbergh@qslwm.com
15                                             Counsel for Trans Union LLC

16

17
                                               /s/ Mitchell D. Gliner
18                                             Mitchell D. Gliner
                                               Nevada Bar No. 003419
19                                             3017 W Charleston Blvd, Suite 95
                                               Las Vegas, Nevada 89102-1928
20
                                               Telephone: (702) 870-8700
21                                             Facsimile: (702) 870-0034
                                               mgliner@glinerlaw.com
22                                             Counsel for Plaintiff
23                  IT IS SO ORDERED
24
                    DATED: September 10, 2019
25

26

27
                    __________________________________________________
28                  BRENDA WEKSLER
                    UNITED STATES MAGISTRATE JUDGE
                                                                                                    2
     3964518.1
             Case 2:19-cv-01421-JCM-BNW Document 12 Filed 09/09/19 Page 3 of 3



 1                                                 ORDER

 2               The Joint Stipulation for Extension of Time for Trans Union LLC to file an answer or

 3   otherwise respond is so ORDERED AND ADJUDGED.

 4
                 Dated this ______ day of ______________________, 2019.
 5

 6

 7                                           UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                                   3
     3964518.1
